Case: 18-40142      Document: 00514861212         Page: 1    Date Filed: 03/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-40142                               FILED
                                  Summary Calendar                         March 6, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
JOE BLESSETT,

                                                 Plaintiff-Appellant

v.

TEXAS OFFICE OF THE ATTORNEY GENERAL GALVESTON COUNTY
CHILD SUPPORT ENFORCEMENT DIVISION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:17-CV-164


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Joe Blessett, proceeding pro se, appeals the district court’s dismissal of
his civil complaint for lack of subject matter jurisdiction pursuant to the
Rooker-Feldman 1 doctrine. He argues that the Rooker-Feldman doctrine is
inapplicable because he did not receive notice of any of the judicial acts entered



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).
    Case: 18-40142     Document: 00514861212     Page: 2   Date Filed: 03/06/2019


                                  No. 18-40142

against him in state court and because he is seeking to set aside state court
judgments obtained by extrinsic fraud.       Blessett also complains that the
district court erroneously denied his motions for entry of a default judgment
and his motion for leave to file an amended complaint.
      We review the grant of a Federal Rule of Civil Procedure 12(b)(1) motion
to dismiss for lack of jurisdiction de novo. Lane v. Halliburton, 529 F.3d 548,
557 (5th Cir. 2008). In reviewing the dismissal order, we view “the well-pled
factual allegations of the complaint as true” and construe them “in the light
most favorable to the plaintiff.” Id.
      The Rooker-Feldman doctrine dictates that federal district courts lack
subject matter jurisdiction over lawsuits that effectively seek to “overturn” a
state court ruling. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 291 (2005). The doctrine applies to “cases brought by state-court losers
complaining of injuries caused by state-court judgments rendered before the
district court proceedings commenced and inviting district court review and
rejection of those judgments.” Id. at 284.
      Our review of the complaint reveals that Blessett asserted claims that
collaterally attack the state court divorce decree and judgments concerning
paternity and child support, as well as claims that assert constitutional
violations relating to the enforcement of the state child support judgments.
The former claims are barred under the Rooker-Feldman doctrine because they
“invit[e] district court review and rejection” of the state divorce decree and
child support judgments. See Exxon Mobil, 544 U.S. at 284. Moreover, it is of
no help to Blessett that he claims he failed to receive notice of any hearing in
relation to the child support arrearage judgment of July 13, 2015, as
“[c]onstitutional questions arising in state proceedings are to be resolved by
the state courts.” Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994).



                                        2
    Case: 18-40142     Document: 00514861212     Page: 3   Date Filed: 03/06/2019


                                  No. 18-40142

      We reach a different result as to Blessett’s claims that the defendant and
its “contractors” engaged in fraud and violated his constitutional rights in their
efforts to enforce and collect the state child support judgments. Because such
claims do not ask the district court to review and reject a final order of a state
court, they are not barred under the Rooker-Feldman doctrine. See Truong v.
Bank of Am., N.A., 717 F.3d 377, 382-84 (5th Cir. 2013). Accordingly, we vacate
the dismissal of such claims and remand to the district court.
      As noted, Blessett also challenges the district court’s denial of his
motions for entry of default judgment against the defendants based on their
failure to answer his amended complaint. This challenge ignores that the
district court denied leave to file the amended complaint, and thus the
defendants were under no obligation to respond to an unfiled pleading. See
FED. R. CIV. P. 12(a)(1)(A). Accordingly, the district court did not abuse its
discretion in denying Blessett’s motions for entry of a default judgment against
the defendants. See Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001).
      In view of the above determinations, it is unnecessary to consider
Blessett’s arguments concerning the district court’s denial of his motion
seeking leave to file an amended complaint.
      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                        3